Name: Commission Regulation (EC) No 1238/98 of 15 June 1998 correcting Regulation (EC) No 1188/98 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 170/12 16. 6. 98 COMMISSION REGULATION (EC) No 1238/98 of 15 June 1998 correcting Regulation (EC) No 1188/98 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas Commission Regulation (EC) No 1188/98 (2) issued an invitation to tender for the supply, as food aid, of cereals; Whereas a check has shown that an error appears in note 8 of the Annex to this Regulation; whereas the Regulation in question should accordingly be corrected, HAS ADOPTED THIS REGULATION: Article 1 Note 8 of the Annex to Regulation (EC) No 1188/98 is replaced by the following: (8) Shipment to take place in 20-foot containers, condition FCL/FCL (lot B: each containing 18 tonnes net). The supplier shall be responsible for the cost of making the container available in the stack posi- tion at the container terminal at the port of ship- ment. The beneficiary shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The supplier has to submit to the recipients agent a complete packing list of each container, speci- fying the number of bags belonging to each action number as specified in the invitation to tender. The supplier has to seal each container with a numbered locktainer (Oneseal, Sysko, Locktainer 180, or a similar high-security seal), the number of which is to be provided to the beneficiarys rep- resentative. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 164, 9. 6. 1998, p. 20.